Name: Commission Implementing Decision (EU) 2016/1367 of 10 August 2016 concerning certain protective measures relating to African swine fever in Poland (notified under document C(2016) 5278) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  health;  means of agricultural production;  marketing;  Europe;  agricultural policy;  agricultural activity
 Date Published: 2016-08-11

 11.8.2016 EN Official Journal of the European Union L 216/26 COMMISSION IMPLEMENTING DECISION (EU) 2016/1367 of 10 August 2016 concerning certain protective measures relating to African swine fever in Poland (notified under document C(2016) 5278) (Only the Polish text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) African swine fever is an infectious viral disease affecting domestic and feral pig populations and can have a severe impact on the profitability of pig farming causing disturbance to trade within the Union and exports to third countries. (2) In the event of an outbreak of African swine fever, there is a risk that the disease agent may spread to other pig holdings and to feral pigs. As a result, it may spread from one Member State to another Member State and to third countries through trade in live pigs or their products. (3) Council Directive 2002/60/EC (3) lays down minimum measures to be applied within the Union for the control of African swine fever. Article 9 of Directive 2002/60/EC provides for the establishment of protection and surveillance zones in the event of outbreaks of that disease where the measures laid down in Articles 10 and 11 of that Directive are to apply. (4) Poland has informed the Commission of the up-to-date African swine fever situation on its territory, and in accordance with Article 9 of Directive 2002/60/EC, it has established protection and surveillance zones where the measures referred to in Articles 10 and 11 of that Directive are applied. (5) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to describe at Union level the areas established as protection and surveillance zones for African swine fever in Poland in collaboration with that Member State. (6) Accordingly, the areas identified as protection and surveillance zones in Poland should be set out in the Annex to this Decision. (7) The measures should be limited in application to provide sufficient time for the epidemiological enquiry and allow for a review of the measures taken. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Poland shall ensure that the protection and surveillance zones established in accordance with Article 9 of Directive 2002/60/EC comprise at least the areas listed as the protection and surveillance zones in the Annex to this Decision. Article 2 This Decision shall apply until 30 September 2016. Article 3 This Decision is addressed to the Republic of Poland. Done at Brussels, 10 August 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). ANNEX Poland Areas as referred to in Article 1 Protection zone The external boundary of this protection zone is formed by: (a) from the East: from the north boundary of village Sanie DÃ b the south part of the road from village Sanie DÃ b to village KoÃ aki Koscielne, with the intersection with the DÃ b river, next southeast along the DÃ b river, next along the boundary of the forest to the west boundary of village Tybory-Olszewo, next along the road from village Tybory-Olszewo to village Tybory-Kamianka, next west boundary of village Tybory-Kamianka to the road from village Tybory-Kamianka to village JabÃ onka KoÃ cielna, next south to the watercourse from Kamianka pond to the JabÃ onka river, next to the mouth of the watercourse to the JabÃ onka river, next in a straight line south to crossroads road Nr 66 with the road from village JabÃ onka KoÃ cielna to village Miodusy-Litwa; (b) from the South: road Nr 66 west to the intersection of the JabÃ onka river with road Nr 66, next along the south boundary of village Faszcze to the JabÃ onka river, next west along to the JabÃ onka river to the boundary of village WdziÃkoÃ  Pierwszy and village WdziÃkoÃ  Drugi, next in a straight line north to road Nr 66, next west road Nr 66 to the intersection to the watercourse with road Nr 66 at the level of village WdziÃkoÃ  Pierwszy; (c) from the West: north along watercourse to boundary of the forest, along the east boundary of the GrabÃ ³wka Reserve, next the boundary of the forest east to the road from village GrabÃ ³wka to village WrÃ ³ble-Arciszewo; (d) from the North: in a straight line east to the DÃ b river south of village Czarnowo DÃ b, next east along a straight line to the north boundary of village Sanie DÃ b, to the road from village Sanie DÃ b to village KoÃ aki Koscielne. Surveillance zone The external boundary of this surveillance zone is formed by: (a) from the East: in a straight line from the wysokomazowiecki and zambrowski districts boundaries, at the level of village Stare NizioÃ ki, to the intersection with the Rokietnica river between village Grodzkie SzczepanowiÃta and Nowe Grodzkie, next in a straight line to village Wnory Wiechy, next south along the road and east along the boundaries of village Chojane Piecki, Kalinowo-Solki, Kalinowo Czosnowo, Buczyno Mikosy to village BrzÃ ³ski-Gromki, next in a straight line south to the Brok river, to the east boundary of village BrzÃ ³ski-Falki, next in a straight line to road Nr 66, to the north boundary of village WÃ osty-Olszanka, next south by road Nr 66 to the boundary of the forest; (b) from the South: in a straight line southwest along the south boundary of village DÃ browa-ZabÃ otne, to the south boundary of village DÃ browa Wielka, next in a straight line due west south of village Krzeczkowo Mianowskie to Podlaskie region boundary at the level of village ZarÃby-Choromany; (c) from the West: along the Podlaskie region boundary to road Nr 63, next along the Podlaskie region boundary and the west boundary of village Srebrny Borek to road Nr 8, along the west boundary of village OstroÃ ¼ne, next north on the west boundary of village Krajewo-Ã Ãtowo, Krajewo-Borowe, Krajewo-Ã wikÃ y, next in a straight line along west and north boundary of village ZbrzeÃ ¼nica to the road Nr 63, next north the road Nr 63 to the latitude of village Polki-Teklin; (d) from the North: in a straight line east to the boundary between zambrowski and Ã omÃ ¼yÃ ski district including village Polki-Teklin to the point at the latitude of village Kossaki-Nadbielne, next in a straight line south of village Kossaki-Nadbielne and above village KaÃ Ãczyn-Walochy, next to the crossroad the road Nr 679 with the road from village Rutki-Kossaki to village KalinÃ ³wka-Basie, next along the south boundary of village Rutki-Kossaki to intersection 11 Listopada street with road Nr S8, next in a line above village GÃ ³rskie-PonikÃ y Stok and the east boundary of village Modzele-GÃ ³rki and Olszewo Przyborowo to the boundary of zambrowski and wysokomazowiecki district at the latitude of village stare NizioÃ ki.